NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                     IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                   ANDREA HAVEN, Plaintiff/Appellant,

                                        v.

  KEVIN R. TAYLOR and JANE DOE TAYLOR, husband and wife; TSI
 TOWER SERVICES, INC., an Arizona corporation, Defendants/Appellees.

                             No. 1 CA-CV 13-0337
                              FILED 07-10-2014


           Appeal from the Superior Court in Maricopa County
                          No. CV2007-022422
                The Honorable J. Richard Gama, Judge

                                  AFFIRMED


                                     COUNSEL

Jack Levine, P.C., Phoenix
By Jack Levine

Skeens & Anderson, Glendale
By Norman E. Skeens
Co-Counsel for Plaintiff/Appellant

Schneider & Onofry, P.C., Phoenix
By Jon D. Schneider, Timothy B. O’Connor
Counsel for Defendants/Appellees
                         HAVEN v. TAYLOR et al.
                          Decision of the Court



                        MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Donn Kessler and Judge Patricia K. Norris joined.


P O R T L E Y, Judge:

¶1             Andrea Haven (“Haven”) appeals the judgment after trial
and the denial of a motion for new trial. She contends that the superior
court erred by excluding testimony, medical bills, and medical records
from evidence. She also argues that insufficient evidence supports the
jury’s verdict. Finding no error, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            Kevin Taylor (“Taylor”) was driving a truck for his
employer, TSI Tower Services, Inc., and attempted to turn left onto a road
encircling the Fiesta Mall parking lot. The truck struck Haven when she
walked in front of it and knocked her down. She was taken to the hospital
by an ambulance and her husband took her home.

¶3            Haven, who had preexisting and radiating back pain,1
testified by deposition that the pain in her left leg was “very different”
after the accident. She stopped working about three months after the
accident, saw about seven doctors, and incurred some $80,000 in medical
costs.

¶4           After the discovery cutoff date, Taylor filed a motion in
limine to limit the testimony of Haven’s primary care physician, Daniel
Freberg, D.O., to his treatment of Haven because he had not been
disclosed as an expert. The superior court granted the motion, but also
ruled that the doctor could testify about the medical records from other

1 Haven’s lower back pain, which caused numbness to her left leg, started
in 2001 and had been increasing over the years. Before the accident, she
had been referred to surgeons, neurologists, and pain management
experts; back surgery had been recommended; and she had missed several
days of work due to the pain. The pain was getting worse just two days
before the accident.




                                    2
                         HAVEN v. TAYLOR et al.
                          Decision of the Court

doctors that he relied on and were in his file when last subpoenaed. The
issue was unsuccessfully revisited during trial. As a result, Dr. Freberg
did not testify that all of Haven’s medical records after the accident were
related to the accident and a number of Haven’s medical bills and records
were excluded. 2

¶5            The trial proceeded and the jury found Taylor was negligent
and awarded Haven $20,000 in damages, but found that she was eighty-
five percent at fault. Because Haven had rejected an Arizona Rule of Civil
Procedure (“Rule”) 68 offer of judgment, Taylor was awarded $35,322.12.
Haven filed an unsuccessful motion for new trial, and now appeals.

                               DISCUSSION

I.     Expert Witness Disclosure and Testimony

¶6            Haven first argues that the superior court erred by
precluding Dr. Freberg from testifying about the medical bills from her
other doctors, who were specialists. Specifically, she argues that her
doctor should have been allowed to testify about all of her medical
treatment after the accident, and that the bills were necessary, reasonable,
and related to the accident.

¶7            We review the ruling excluding the testimony and exhibits
for an abuse of discretion and will affirm absent prejudice, Golanka v.
General Motors Corp., 204 Ariz. 575, 580, ¶ 9, 65 P.3d 956, 961 (App. 2003),
or the incorrect application of the law. Larsen v. Decker, 196 Ariz. 239, 241,
¶ 6, 995 P.2d 281, 283 (App. 2000). We view the excluded evidence in the
light most favorable to its proponent. Larsen, 196 Ariz. at 241, ¶ 6, 995
P.2d at 283.

¶8           The superior court precluded Dr. Freberg from testifying
that the bills and records from the other doctors were reasonable,

2 In her opening brief, Haven complains about the exclusion of the
following numbered exhibits: 3-5, 7, 10, 12-18, 20-26, 28-35, 38-43, and 47.
In her reply brief, she discusses the following exhibits: 12-43 and 46-48.
The record indicates that exhibit 10 was admitted, so we need not consider
arguments regarding it. Haven also disputes the admissibility of exhibits
27, 46, and 48, but only raised the challenge in her reply brief. As a result,
we will not consider the admissibility of those exhibits on appeal. ARCAP
13(c) (“The appellant may file a reply brief, but it shall be confined strictly
to rebuttal of points urged in the appellee’s brief.”).



                                      3
                         HAVEN v. TAYLOR et al.
                          Decision of the Court

necessary, and causally connected to the accident because Haven did not
timely disclose that Dr. Freberg would be her expert or the substance of
his opinions. When the issue resurfaced during trial, the court implicitly
agreed with Taylor that he would be prejudiced if Dr. Freberg were
allowed to testify about the reasonableness and necessity of all Haven’s
medical bills given that she had not disclosed that Dr. Freberg would be
her expert or his expert opinions.

¶9             Rule 26.1 required Haven to disclose any expert witness she
anticipated calling at trial, as well as “the subject matter on which the
expert is expected to testify, the substance of the facts and opinions to
which the expert is expected to testify, [and] a summary of the grounds
for each opinion.” See Ariz. R. Civ. P. 26.1(a)(6). She had a continuing
duty to disclose any additional information, but needed to get the court’s
permission if she wanted to use information that had not been disclosed
sixty days before trial. See Ariz. R. Civ. P. 26.1(b)(2) (“A party seeking to
use information which . . . [was] disclosed later than sixty (60) days before
trial shall seek leave of court to extend the time for disclosure as provided
in Rule 37(c)(2) or (c)(3).”). She could not use the late disclosed
information unless the court found that the failure to timely disclose was
harmless or otherwise found good cause to grant relief and allow use of
the late disclosed evidence. See Ariz. R. Civ. P. 37(c); see also Allstate Ins.
Co. v. O’Toole, 182 Ariz. 284, 287-88, 896 P.2d 254, 257-58 (1995).

¶10            Although Haven failed both to list Dr. Freberg as an expert
witness and to disclose his opinions, she argues that she did not have to
list him as an expert because he was her treating doctor. We disagree.

¶11            The substance of anticipated testimony governs whether a
witness is a fact or expert witness. Sanchez v. Gama, 233 Ariz. 125, 131,
¶ 16, 310 P.3d 1, 7 (App. 2013) (citing Gomez v. Rivera Rodriguez, 344 F.3d
103, 113 (1st Cir. 2003)). Haven initially disclosed that Dr. Freberg was
going to testify about his treatment of her; thus, at that point, he was a fact
witness. See Sanchez, 233 Ariz. at 128, ¶ 8, 310 P.3d at 4 (“Fact-based
testimony is derived from the five senses, i.e., what the treating doctor
saw, heard, or felt, and typically is given in response to the ‘who, what,
when, where and why’ questions.” (quoting State ex rel. Montgomery v.
Whitten, 228 Ariz. 17, 21, ¶ 15, 262 P.3d 238, 242 (App. 2011))); see also
Duquette v. Superior Court, 161 Ariz. 269, 271 n.2, 778 P.2d 634, 636 n.2
(App. 1989) (“A plaintiff’s treating physician is not an expert witness
within the meaning of Rule 26(b)(4) . . . because the facts known and
opinions held by a treating physician are not acquired or developed in
anticipation of litigation or for trial.” (internal quotation marks omitted)).


                                      4
                         HAVEN v. TAYLOR et al.
                          Decision of the Court

Haven, however, decided after the discovery cutoff that she wanted Dr.
Freberg to review medical records and bills from the other doctors and
opine that the treatment and bills were necessary, reasonable, and related
to the accident. 3 Thus, for these purposes, Dr. Freberg was an expert
medical witness. See Sanchez, 233 Ariz. at 128, ¶ 9, 310 P.3d at 4
(“Testimony would constitute expert testimony . . . if the questions
required ‘a physician to review records or testimony of another health
care provider or to opine regarding the standard of care or treatment
given by another provider.’” (quoting State ex rel. Montgomery, 228 Ariz. at
21, ¶ 16, 262 P.3d at 242)).

¶12            The court advised the parties in its February 2012 minute
entry that it would “not allow expert opinions to be admitted at the time
of trial which have not been fairly disclosed [before] trial” and advised the
parties “to prepare a comprehensive outline of each expert’s separate
opinions and the factual/substantive basis for each such opinion.”
(Emphasis omitted.) Haven never disclosed that Dr. Freberg would be
called as a medical expert and did not disclose his expert report or any of
his opinions on any update to the disclosure statement before trial.
Taylor’s lawyer was told a month before trial that Dr. Freberg would
testify about the other doctors’ treatment, records, and bills. Additionally,
Haven never sought to expand the disclosure time period by filing a
motion pursuant to Rule 37(c)(2). The court, as a result, did not abuse its
discretion by limiting Dr. Freberg to testifying as a fact witness and
precluding him from testifying that the medical records and bills from the
other doctors were necessary, reasonable, and causally related to the
accident. See Solimeno v. Yonan, 224 Ariz. 74, 78-81, ¶¶ 13-27, 227 P.3d 481,
485-88 (App. 2010) (noting that the court properly excluded an expert’s
testimony because his opinions and the facts relied on were not
adequately disclosed); see also Link v. Pima Cnty., 193 Ariz. 336, 338-39,
¶¶ 1, 8, 972 P.2d 669, 671-72 (App. 1998) (noting that trial court did not
abuse its broad discretion by precluding testimony because the facts

3 In Larsen, we stated that foundation needs to demonstrate that “bills
were caused by and were reasonable and necessary results of
the . . . accident.” 196 Ariz. at 244, ¶ 21, 995 P.2d at 286. Although Larsen
did not specifically define the terms “reasonable” and “necessary,” the
Utah Supreme Court in Gorostieta v. Parkinson, restated the general rule
and then stated that “once injuries have been shown, evidence is required
to show that the medical expenses accurately reflect the necessary
treatment that resulted from the injuries and that the charges are
reasonable.” 17 P.3d 1110, ¶ 35, 1117-18 (Utah 2000).



                                     5
                         HAVEN v. TAYLOR et al.
                          Decision of the Court

underlying an expert’s opinion were not disclosed until after the
disclosure deadline).

II.    Medical Bills

¶13           Haven also contends the court abused its discretion by
refusing to allow the medical bills into evidence. She argues that the bills,
which had been disclosed, should have been admitted without expert
medical testimony to demonstrate the necessity of the medical care and
the reasonableness of the charges. She specifically claims that Larsen does
not require foundational physician testimony when there is a clear causal
connection between the injuries obtained and the resulting treatment
because the bills create an inference of necessity and reasonableness. We
disagree.

¶14            Although there may be a case where medical testimony is
not required to show the link between an accident and medical treatment,
this is not the case. Here, the jury had to decide whether Haven’s injury
from the accident had resolved, or whether the accident exacerbated her
preexisting medical problems. The medical bills alone would not allow
the jury to decide the issue without expert medical testimony because the
jury would not know whether the bills reflected needed medical treatment
for Haven’s preexisting condition, the accident, or any aggravation of her
preexisting condition caused by the accident. See City of Scottsdale v.
Kokaska, 17 Ariz. App. 120, 128, 495 P.2d 1327, 1335 (1972) (“[A] plaintiff
[can] recover for any aggravation of a preexisting condition caused by a
negligent defendant.”); cf. W. Bonded Prods. v. Indus. Comm’n, 132 Ariz. 526,
528, 647 P.2d 657, 659 (App. 1982) (“While there may be other such injuries
that are readily apparent to a layman, typical conditions of the back and
spine clearly are not.”); see also, e.g., Chapman v. Powers, 331 N.E.2d 593, 597
(Ill. App. 1975) (“We agree with appellant that the hospital bill was
improperly admitted in evidence since there was no medical testimony to
establish that the charge was reasonable or that the entire bill was related
to the injury claimed.”); Dennis v. Prisock, 181 So. 2d 125, 127-28 (Miss.
1965) (noting that the court erred in admitting medical bills when the
plaintiff did not show the services were necessary because of the accident
in question, especially because she had been in at least five other
accidents); Williams v. Safeway Stores, Inc., 515 P.2d 223, 227-28 (Okla. 1973)
(finding the court erred by admitting medical bills when there was no
evidence the bills resulted from the accident in question); Poltorak v. Sandy,
345 A.2d 201, 204 (Pa. Super. 1975) (“[J]udge did not abuse his discretion
in refusing to admit into evidence bills for medical expenses when neither
plaintiff nor her physician could make a reasonable showing of which bills


                                       6
                         HAVEN v. TAYLOR et al.
                          Decision of the Court

were for accident-related treatments and which were for unrelated
treatments.”). Consequently, the court did not abuse its discretion by
refusing to allow Haven to admit the medical bills without medical
testimony linking the bills to necessary medical treatment as a result of the
accident. See Larsen, 196 Ariz. at 243, ¶ 19, 995 P.2d at 285 (“To be
relevant, however, the medical records must be linked to the issues in this
case. If the records and bills themselves do not establish the necessary
connection, other evidence may be needed.”); Williams v. Jacobs, 972
S.W.2d 334, 340 (Mo. App. 1998) (“[W]hen the injury is a ‘sophisticated
injury, which requires surgical intervention or other highly scientific
technique for diagnosis, and particularly where there is a serious question of
pre-existing disability and its extent, the proof of causation is not within the
realm of lay understanding. . . .’” (quoting Griggs v. A. B. Chance Co., 503
S.W.2d 697, 704 (Mo. App. 1973) (emphasis added)).

¶15           Haven also contends that if there is evidence that certain
medical bills were paid those bills should have been admitted into
evidence because payment demonstrates the reasonableness of those bills.
She cites cases from other jurisdictions where evidence that a medical bill
was paid is sufficient foundation to admit it as being reasonable. See, e.g.,
Baker v. Hutson, 775 N.E.2d 631, 638 (Ill. App. 2002); Elberts v. Nussbaum
Trucking, Inc., 422 N.E.2d 1040, 1043 (Ill. App. 1981); Stanley v. State, 197
N.W.2d 599, 606 (Iowa 1972); Williams v. Jacobs, 972 S.W.2d 334, 342 (Mo.
App. 1998).

¶16           Even if we assume that the evidentiary ruling in those cases
should apply in a negligence case where an unresolved preexisting
condition is not an issue, the jury in this case could not determine whether
the bills that were disclosed and paid were reasonable or reasonably
related to the accident or any aggravation of her preexisting condition.
Because there was no medical testimony that the treatment reflected in the
medical bills was causally related to the accident, we see no reason to
depart from the analysis in Larsen. 196 Ariz. at 243-44, ¶ 20, 995 P.2d at
285-86 (citing Patterson v. Horton, 929 P.2d 1125, 1130 (Wash. App. 1997)
for the proposition that a “negligence plaintiff cannot rely only on medical
records and bills to show medical expenses were necessary and
reasonable; other evidence must establish the latter”). Moreover, even
though several medical bills (exhibits 6, 9, 27, and 29) indicate payment in
part or full on the document, Haven never testified about payment of
those medical bills and they were not otherwise admitted. As a result, if
we were to depart from Larsen, which we do not, Haven’s deposition
testimony does not provide the factual predicate to allow us to consider
her argument that other jurisdictions allow the jury to consider a


                                       7
                         HAVEN v. TAYLOR et al.
                          Decision of the Court

plaintiff’s testimony that the medical bills incurred were reasonable and
necessary. 4

¶17            Finally, Haven also urges us to adopt the reasoning in cases
from other jurisdictions that bills are some evidence of their own
reasonableness. Some of those cases, however, rely on a statute or court
rule, which are not applicable here. See, e.g., Wood v. Elzoheary, 462 N.E.2d
1243, 1245 (Ohio App. 1983) (noting that a statute in Ohio causes medical
bills “to be prima facie evidence of their own reasonableness, while
affording opposing counsel an opportunity to challenge their
reasonableness with contrary evidence”); Burge v. Teter, 808 N.E.2d 124,
132 (Ind. 2004) (noting that Indiana Rule of Evidence 413 allows medical
bills to be prima facie proof the expenses are reasonable). 5 And, as for the


4 Haven cites to a number of cases to support her argument, including for
example, East West Karate Ass’n v. Riquelme, 638 So. 2d 604, 605 (Fla. App.
1944), which states that:

       Florida requires more than just evidence of the amount of
       the bills to establish . . . reasonableness. However, it is not
       necessary for the plaintiff to provide expert testimony.
       When a plaintiff testifies as to the amount of his or her
       medical bills and introduces them into evidence, it becomes
       a question for the jury to decide, under proper instructions,
       whether these bills represented reasonable and necessary
       medical expenses.

(citations omitted) (internal quotation marks omitted). She also cited Van
Brunt v. Stoddard, 39 P.3d 621, 626 (Idaho 2001), which states that
“testimony by the patient . . . on the amounts . . . paid for medical services
is sufficient evidence of the reasonable value of the services in the absence
of some showing to the contrary.”

5 Moreover, Haven cites to three cases that fail to support her argument.
In Farmer v. International Harvester Co., the Idaho Supreme Court found
that whether the trial court had erred by admitting the evidence was
waived because there had not been a specific objection to the evidence at
trial. 553 P.2d 1306, 1309 (Idaho 1976). In Biddle v. Riley, 176 S.W. 134, 136
(Ark. 1915), there is no discussion about the admissibility of medical bills.
And in McDonald v. Miller, 518 N.W.2d 80, 86 (Neb. 1994), the medical bills
were stipulated to being fair and reasonable.



                                      8
                         HAVEN v. TAYLOR et al.
                          Decision of the Court

cases that do not rely on a statute or rule, 6 we see no reason in this case to
depart from Larsen.

III.   Medical Records

¶18          Haven also argues that the court erred by excluding some of
her medical records based on misstatements from Taylor’s counsel that
the records had not been disclosed and that the records were admissible
under Arizona Rules of Evidence 803(4), (6). 7 We disagree.

¶19           Haven contends that the court erroneously relied on Taylor’s
statement in the motion in limine and at the pretrial conference that
Haven did not disclose any medical records or bills after August 27, 2008.
Although Haven disclosed all of her medical bills and records before the
discovery cutoff date, at trial Taylor advised the court that the last report
from Dr. Freberg was dated April 24, 2009, and the last record from a
specialist in Dr. Freberg’s file was from August 2008. The court allowed
Dr. Freberg to testify about his treatment of Haven through April 2009
and to testify about the records from other doctors that were in his file
through August 2008 that he relied on in his assessment of Haven. The
court did not, however, let Dr. Freberg testify as an expert because Haven
had failed to disclose Dr. Freberg’s opinions, as noted above. See supra
¶ 12. As a result, the court did not abuse its discretion by allowing Dr.
Freberg to testify only as a fact witness about his treatment of Haven
through April 2009 or by precluding him from providing expert testimony
necessary to establish the foundation for the medical records not in his
file.

6 Bell v. Stafford, 680 S.W.2d 700, 702 (Ark. 1984) (“[E]vidence of expense
incurred in good faith is some evidence that the charges were
reasonable.”); Walters v. Littleton, 290 S.E.2d 839, 842 (Va. 1982)
(“[E]vidence presented by the bills regular on their face of the amounts
charged for medical service is itself some evidence that the charges were
reasonable and necessary.”); Figgs v. City of Milwaukee, 342 N.W.2d 254,
257 (Wis. App. 1983) (allowing recovery of small medical bills without
proof of reasonableness when treatment and payment are proved), rev’d,
357 N.W.2d 548 (Wis. 1984).

7 Haven’s argument that the medical records were admissible under Rule
803(4) is waived because it was not raised below. See Cont’l Lighting &
Contracting, Inc. v. Premier Grading & Utils., LLC, 227 Ariz. 382, 386, ¶ 12,
258 P.3d 200, 204 (App. 2011).



                                      9
                         HAVEN v. TAYLOR et al.
                          Decision of the Court

¶20           Moreover, although the records from the other doctors were
disclosed, a certification or witness was needed to establish that they were
business records under Arizona Rule of Evidence 803(6). Haven,
however, did not provide any certification or call any witness to establish
the foundation that the records were medical business records, routinely
prepared and kept in the ordinary course of business. See Ariz. R. Evid.
803(6). Because there were no stipulations, no certifications, and no
witnesses called to establish the medical business exception to the hearsay
rule, the court did not abuse its discretion by excluding exhibits outside of
Dr. Freberg’s subpoenaed file. See Glaze v. Marcus, 151 Ariz. 538, 540, 729
P.2d 342, 344 (App. 1986) (noting that we will uphold a trial court’s
decision if correct for any reason, even if the trial court did not consider
that reason).

IV.    Motion for New Trial

¶21            Finally, Haven contends that there was no evidence to
support the apportionment that she was eighty-five percent responsible
for her injury. She argues that Taylor, as a truck driver, “owed a higher
standard of conduct” than she did as a pedestrian. To the extent Haven
wanted a higher standard of care to apply to Taylor, Haven failed to ask
for such a jury instruction and has waived the argument on appeal. See
State v. Lockett, 107 Ariz. 598, 600, 491 P.2d 452, 454 (1971) (noting that the
failure to request an instruction “constitutes a waiver of any right to have
[it] given”); see also Romero v. Sw. Ambulance, 211 Ariz. 200, 204, ¶ 6, 119
P.3d 467, 471 (App. 2005) (noting that the only objections which can be
raised on appeal were those raised at trial); cf. Briscoe v. United Metro
Materials & Concrete Co., 24 Ariz. App. 165, 166-67, 536 P.2d 1057, 1058-59
(1975) (noting that it was not error for a court to refuse to give an
instruction which would have resulted in two different standard of care
definitions when the court properly instructed the jury on negligence).

¶22            We review the denial of a motion for new trial based on the
verdict being against the weight of evidence for an abuse of discretion.
Dawson v. Withycombe, 216 Ariz. 84, 95, ¶ 25, 163 P.3d 1034, 1045 (App.
2007) (citing Styles v. Ceranski, 185 Ariz. 448, 450, 916 P.2d 1164, 1166 (App.
1996)). And in reviewing a jury verdict, we view the evidence in the light
most favorable to sustaining the verdict, do not reweigh the evidence, and
will affirm if there is substantial evidence supporting the verdict.
Warrington v. Tempe Elementary Sch. Dist. No. 3, 197 Ariz. 68, 69, ¶ 4, 3 P.3d
988, 989 (1999); Hutcherson v. City of Phx., 192 Ariz. 51, 53, 56, ¶¶ 10-11,
26-27, 961 P.2d 449, 451, 454 (App. 1998) (noting that the court should not
“second-guess” the jury allocating seventy-five percent fault to a 911


                                      10
                           HAVEN v. TAYLOR et al.
                            Decision of the Court

operator and twenty-five percent to someone who shot two people).
Substantial evidence is proof that permits reasonable persons to reach the
jury’s result. In re Estate of Pouser, 193 Ariz. 574, 579, ¶ 13, 975 P.2d 704,
709 (1999); Styles, 185 Ariz. at 450, 916 P.2d at 1166.

¶23            Although Taylor was driving a truck, he and Haven each
owed the duty to exercise reasonable care under the circumstances. Cf.
Nunez v. Prof’l Transit Mgmt. of Tucson, Inc., 229 Ariz. 117, 122, ¶ 23, 271
P.3d 1104, 1109 (2012) (holding that common carriers owe the objective,
reasonable person standard of care instead of a heightened standard); see
Terzis v. Miles, 90 Ariz. 120, 121-22, 366 P.2d 683, 683-84 (1961) (noting that
a pedestrian hit by a car could be contributorily negligent).

¶24           Here, there is substantial evidence to support the jury’s fault
apportionment. Taylor stopped his truck at the end of a row of cars in the
mall parking lot, even though there was no stop sign, and he had his left
turn signal on. He also looked both directions before letting his foot off
the brake, but never saw Haven. Conversely, Haven saw the truck before
the accident, but assumed Taylor was parking, so she stopped looking at
the truck and looked ahead trying to find her parked car. She walked four
or five steps in front of the truck before it struck her. The truck moved
less than a foot before the accident, and Haven said the truck was “just on
[her.]”

¶25           Although Haven was knocked to the ground, the jury had to
look at the witnesses, consider the evidence, decide credibility, decide the
facts, and determine any comparative fault. See Harris v. Murch, 18 Ariz.
App. 466, 467-68, 503 P.2d 821, 822-23 (1972) (“[T]he credibility of the
witnesses and the weight to be given their testimony are matters
peculiarly within the province of the jury.”). The jury did, and given the
evidence, we do not find that the apportionment amounted to an abuse of
discretion. Accordingly, the court did not abuse its discretion by denying
the motion for new trial.

¶26         Taylor has requested his costs on appeal pursuant to
Arizona Revised Statutes section 12-342. 8 Because he has prevailed, we
award him his costs on appeal upon compliance with ARCAP 21.




8   We cite to the current version of the statute absent material changes.



                                       11
                        HAVEN v. TAYLOR et al.
                         Decision of the Court

                             CONCLUSION

¶27            For the foregoing reasons, we affirm the court’s evidentiary
rulings, the judgment, and the denial of a motion for new trial.




                              :gsh




                                     12